Case 1:19-cv-01746-JEB Document 26 Filed 12/01/20 Page 1 of 6

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

MAHTAB ARSANJANI
Plaintiff,

Vv. Civil Action No.: 19-01746 (JEB)

UNITED STATES OF AMERICA, et al.,

Defendants.

 

 

STIPULATED PROTECTIVE ORDER

This is an action in which Plaintiff advances tort claims against Defendants United States
of America and the District of Columbia (collectively, “Defendants”). Defendants deny those
allegations. Certain information and records that may be relevant to those claims are protected by
contract, the Privacy Act of 1974, the Health Insurance Portability and Accountability Act
(“HIPAA”), or otherwise may be deserving of protection from public disclosure. In order to permit
the Parties to have access to and use such information for purposes of this litigation without
undermining legitimate privacy concerns, and pursuant to Rule 26 of the Federal Rules of Civil
Procedure, the Parties stipulate, and it is hereby ORDERED:

iF Defendant United States is hereby authorized to release information protected by
the Privacy Act, HIPAA, or any other provision of law protecting release of such information,
provided that the release of such information is reasonably related to the conduct of this litigation
and falls within the type of information identified in paragraph 2 below.

2. Counsel for any Party, as well as any non-party (or the non-party’s counsel)
responding to a subpoena in this matter, may initially designate as “PROTECTED” hereunder

documents or information to the extent counsel deems, in good faith, that the documents or
Case 1:19-cv-01746-JEB Document 26 Filed 12/01/20 Page 2 of 6

information are otherwise prohibited from release, or that the documents or information contain
confidential trade secrets or commercial information, or would conslitule an unreasonable invasion
of privacy if disclosed publicly.

3, In designating information as protected, the Party (or non-party if applicable) so
designating it shall identify the protected information with specificity in writing or by placing a
“PROTECTED” label or stamp on a document or group of documents. Any Party may, at any
time, object to the designation of information as protected. In the event of any such objection, the
designating Party agrees to confer with the objecting party as promptly as practicable to attempt
to resolve the objection informally. Should the designating and objecting partics be unable to
resolve the objection informally, the objecting Party may submit such dispute to the Court for
resolution. Until the Court resolves the dispute, the information shall be treated as protected.

4, Protected information provided formally or informally during the course of this
litigation shall be handled and disclosed by the parties only as follows:

(a) Protected information may be used only for purposes of this litigation and
shall not be given, shown, made available, discussed, or otherwise communicated in any form to
anyone other than: (i) the Parties and their counsel (including a counsel’s firm and its employees,
and consultants, experts and vendors providing litigation support services retained to assist such
counsel specifically for purposes of this litigation); (ii) counsel for Defendant United States and
support staff in the United States Attorncy’s office, agency counsel, and other employees of the
United States government who have a need to know the protected information for the defense or
StSzEclition of this case, and consultants, experts and vendors providing litigation support services
retained by the Defendant United States specifically for the purposes of this litigation;

(ili) witnesses and potential witnesses in this case; (iv) the person whose privacy interests are
Case 1:19-cv-01746-JEB Document 26 Filed 12/01/20 Page 3 of 6

meant to be protected with respect to any particular document; (v) court reporters and/or
videographers who record and/or transcribe proceedings in this case; and (vi) the Court and its
Clerk and other support personnel.

(b) It shall be the responsibility of each Party to bring this order to the attention
of their respective outside consultants and experts to whom they disclose protected information,
and to insure that all such persons comply with the terms of this order.

(c) All material containing protected information shall be clearly labeled as such
and shall be returned to the party who originally produced the information or destroyed at the
conclusion of this litigation (including any and all appeals); provided, however, that one copy of
such material and any legal memoranda, transcripts, briefs, and work product containing protected
information may be retained for archival purposes if such materials are kept in the possession of a
private litigant’s counsel or in the possession of a governmental entity, and are not in the future
disclosed contrary to the provisions of this order.

(d) Counsel shall endeavor to avoid revealing protected information in any oral
proceedings before the Court, including oral argument. If any counsel finds it necessary to refer
to protected information in any such oral proceeding, that counsel shall notify the Court and all
other counsel of record as soon as such necessity becomes apparent and shall propose whatever
mechanism(s) may be available and appropriate to prevent disclosure of protected information as
a consequence of such oral proceedings to persons other than those authorized by this order.

5. Ifany party files any motion, opposition, reply or any other document prior to trial
and attaches thereto or sets forth therein a record, or the relevant portion df a record, that has been
designated as “PROTECTED” pursuant to this Order (including, by way of example but not

limitation, discovery materials such as excerpts of depositions or responses to interrogatories,
Case 1:19-cv-01746-JEB Document 26 Filed 12/01/20 Page 4 of 6

document requests, and admission requests), the parties shall, where the protected information is
not readily segregable from the filed document, file two copies of such document (“Version One”
and “Version Two”) with the Court. Version One shall redact only the specific information
designated as “PROTECTED” pursuant to this Order and shal! be filed on the public record.
Version Two shall contain no redactions and shall be filed as an attachment to a motion for leave
to file Version Two under seal. Where the protected information is readily segregable (such as,
for instance; a single exhibit to a motion), only the segregable document shall be filed as an
attachment to a motion for leave to file under seal as stated herein but the remainder of the filing
shall be filed on the public record.

6. The Parties shall promptly report any breach of the provisions of this order to the
Court and the Party who produced the protected information that was improperly divulged or
compromised. Upon discovery of any breach, the Party responsible for any breach shall
immediately take appropriate action to cure the violation and retrieve any confidential information
that may have been disclosed to persons not covered by this order. The Parties shall also cooperate
fully in any investigation of such breach conducted by the Court. Nothing contained in this order
shall be deemed or relied upon to create any right or benefit, substantive or procedural, for any
person or entity other than the parties to the above-captioned action.

7. By providing any document or other information in its possession, no Party waives
any privileges, objections, or protection otherwise afforded to it by law or equity.

8, Pursuant to 5 U.S.C. § 552a(b)(11), the Parties are hereby authorized to seek the
admission into evidence at the trial of this case any materials, or the contents thereof, that are
subject to this Order, and nothing contained herein shall be construed as precluding Plaintiff or

Defendants from introducing any such materials, or the contents thereof, into evidence, subject to
Case 1:19-cv-01746-JEB Document 26 Filed 12/01/20 Page 5 of 6

such measures as the Court may deem appropriate or necessary at that time in order to protect the »
privacy of the individual(s) involved,

9. Nothing contained herein shall restrict the Government’s use of its records for
official business or for other purposes consistent with other applicable laws and regulations.

10. Any specific part or parts of the restrictions imposed by this protective order may
be terminated at any time by an Order of the Court, and a designating party may terminate any
specific part or parts of the restrictions imposed by this protective order with respect to documents
or information designated by that party as “Protected” under this Order by letter to counsel for the
opposing party.

11. This Order is without prejudice to the rights of any party to make any objection to
discovery permitted by the Federal Rules of Civil Procedure, or by any statute or other authority,
or to the rights of any party to make evidentiary objections at trial.

12. Nothing in this Order may be taken or construed as a ruling or statement concerning
the admissibility of any documents or information.

13. This Order is without prejudice to the rights of any party to seek from the Court the
modification of this Order, including with respect to the addition of other types of information that
may be designated as Protected under this Order.

December 1, 2020 Respectfully submitted,

/s/ John J. Yannone
John J. Yannone, Esq.
John@PriceBenowitzlaw.com

<= Arren T, Waldrep, Esq.
6 Ni, hg Arren@PriceBenowitzlaw.com
pa ay Hos Price Benowitz, LLP ~

409 7" Street, NW, Suite #200
Washington, D.C. 20004
Phone: (202) 417-6015

Fax: (301) 244-6659
Case 1:19-cv-01746-JEB Document 26 Filed 12/01/20 Page 6 of 6

Attorneys for Plaintiff

MICHAEL R. SHERWIN
Acting United States Attorney

DANIEL F. VAN HORN
D.C. Bar #924092
Chief, Civil Division

By:  /s/ Brian J_Field___
BRIAN J. FIELD
D.C, Bar #985577
Assistant United States Attorney
555 4th Street, N.W,
Washington, D.C. 20530
Tel: (202) 252-2551
E-mail: Brian. Field@usdoj.gov

Counsel for Defendant United States

s/ Benjamin E. Bryant

BENJAMIN E. BRYANT [1047632]
Assistant Attorney General

Civil Litigation Division Section IV
400 6th St. N.W,

Washington, D.C. 20001
202-724-6652 (phone)
202-730-0624 (fax)

benjamin. bryant@dc.gov

Counsel for Defendant District of Columbia

i
It is so ORDERED by the Court this _[*” day of ie. 2020.

   

“O. Baw hg
